Affirmed and Memorandum Opinion filed August 14, 2012.




                                            In The

                           Fourteenth Court of Appeals
                                   ___________________

                                    NO. 14-11-00176-CR
                                   ___________________

                   DESEAN ROMONIQUE BLAKEMAN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 177th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1246677


                          MEMORANDUM OPINION

       A jury convicted appellant, Desean Romonique Blakeman, of aggravated robbery.
In his sole issue, appellant contends the evidence is legally insufficient to support the jury’s
verdict. We affirm.
                                          I.   BACKGROUND

       On January 2, 2010, “Jane Doe”1 was employed as a cashier at a restaurant. Doe
and another employee were working at the restaurant when appellant and three other
accomplices entered. Appellant pointed a gun at Doe and demanded money from the cash
register; Doe complied.         Appellant then escorted Doe and the other employee to a
backroom where a safe and another box containing money were located. Appellant
pointed the gun at Doe and ordered her to open the safe and box. Doe was unable to open
the safe. Shortly thereafter, appellant and his accomplices left the restaurant.

       Appellant was later arrested and indicted for aggravated robbery. A jury found
appellant guilty, and the trial court sentenced him to fourteen years’ confinement.

                                    II.    LEGAL SUFFICIENCY

           In his sole issue, appellant contends the evidence is legally insufficient to support
the jury’s finding that Doe was the owner of the property appellant sought to steal.

       When reviewing sufficiency of the evidence, we view all of the evidence in the light
most favorable to the verdict and determine, based on that evidence and any reasonable
inferences therefrom, whether any rational fact finder could have found the elements of the
offense beyond a reasonable doubt. Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App.
2011) (citing Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)). We do not sit as
thirteenth juror and may not substitute our judgment for that of the fact finder by
re-evaluating weight and credibility of the evidence. Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010). Rather, we defer to the responsibility of the fact finder to fairly
resolve conflicts in testimony, weigh the evidence, and draw reasonable inferences from
basic facts to ultimate facts. Id. This standard applies equally to both circumstantial and
direct evidence. Id. Our duty as reviewing court is to ensure the evidence presented

       1
           We will use a pseudonym instead of the complainant’s actual name.
                                                   2
actually supports a conclusion that the defendant committed the crime. Williams v. State,
235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

B.   Analysis

       Appellant argues the evidence is legally insufficient because the State failed to
prove Doe owned the property appellant sought to steal as alleged in both the indictment
and application paragraph of the jury charge. We disagree.

       A person commits aggravated robbery, among other methods, if in the course of
committing theft and with intent to obtain or maintain control of property, he intentionally
or knowingly threatens or places another in fear of imminent bodily injury or death and
uses or exhibits a deadly weapon. Tex. Penal Code Ann. §§ 29.02(a)(2), 29.03(a)(2)
(West 2011). A person commits theft if he unlawfully appropriates property with intent to
deprive the owner of property. Id. § 31.03(a) (West Supp. 2012). “Owner” is defined as
a person who “has title to the property, possession of the property, whether lawful or not, or
a greater right to possession of the property than the actor.” Id. § 1.07(a)(35)(A) (West
Supp. 2012). “Possession” means “actual care, custody, control, or management” of the
property. Id. § 1.07(a)(39).

       Appellant was charged with aggravated robbery as follows:

       [Appellant], on or about January 2, 2010, did then and there unlawfully,
       while in the course of committing theft of property owned by [Doe] and with
       intent to obtain and maintain control of the property, intentionally and
       knowingly threaten and place [Doe] in fear of imminent bodily injury and
       death, and [appellant] did then and there use and exhibit a deadly weapon,
       to-wit: A FIREARM.

       Clearly, Doe—an employee managing the cash register at the time of the
robbery—had a greater right to possession of the cash than appellant. See, e.g., House v.
State, 105 S.W.3d 182, 184 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d)
(“[Complainant], as an employee of the store, had a greater possessory right to possession
of the money [from the cash register] than appellant.”). We hold the evidence is legally
                                              3
sufficient to support the jury’s ownership finding. Appellant’s sole issue is overruled.



       We affirm the trial court’s judgment.




                                                 /s/       Charles W. Seymore
                                                           Justice



Panel consists of Justices Seymore, Boyce, and Mirabal.2
Do Not Publish — Tex. R. App. P. 47.2(b).




       2
           Senior Justice Margaret Garner Mirabal sitting by assignment.
                                                       4